Citation Nr: 1109377	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia, right tibial plateau lateral meniscus, post-operative residuals.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1962 to February 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim seeking entitlement to a disability rating in excess of 10 percent for his service-connected right knee disorder.  

The issue of entitlement to secondary service connection based on aggravation of the Veteran's diabetes by his service-connected right knee disorder and entitlement to a left knee ankle disorder as secondary to his service-connected right knee disorder have been raised by the record (see the Veteran's March 2006 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  

The issues of TDIU and an increased rating on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee chondromalacia, right tibial plateau lateral meniscus, post-operative residuals, shows evidence of arthritis affecting a single major joint, but does not result in either limitation of motion of flexion to 45 degrees or less, or limitation of extension to 10 degrees or less.  The degree of additional functional loss due to pain, weakness, repetitive motion, and difficulty standing or walking for extended periods, does not cause additional functional loss in terms of limitation of the range of motion of the Veteran's right knee.

2.  The Veteran's right knee disability does not manifest with a compensable level of right knee instability. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected right knee chondromalacia, right tibial plateau lateral meniscus, post-operative residuals, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in January 2006.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his higher rating claim; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2007 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In regards to the claim for a higher rating for his right knee disorder, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), the United States Court of Appeals for Veterans Claims (Court) held that for an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the Veteran that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the Veteran's employment and daily life.  The Court also required notice as to the requirements of the relevant Diagnostic Code.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).  In this case, the Veteran was provided with general notice as to the requirements for an increased rating in the January 2006 notice letter.  Therefore, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary VCAA notice prior to initially adjudicating his claims in April 2006, the preferred sequence.  But in Pelegrini II, the Court clarified that in these situations VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The Federal Circuit Court has held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the AOJ provided additional Dingess-compliant VCAA notice in March 2007; however, the AOJ failed to cure the timing of its notice by issuing a subsequent decision.  In the case of timing error, the United States Court of Appeals for Veterans Claims (Court) recently held that the failure of the claimant to submit additional evidence following proper notification may constitute a waiver of readjudication and render the error harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the Veteran did not submit any additional pertinent evidence in response to the March 2007 notice letter.  Therefore, the absence of a subsequent readjudication decision after these notices is not prejudicial because the result of such a readjudication on the exact same evidence and law previously considered would be no different than the previous adjudication.  Medrano, 21 Vet. App. at 173.  Therefore, considering that the Veteran has not submitted additional pertinent evidence after receiving the March 2007 notice letter, the Board concludes that a remand for readjudication is not required.

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured two VA medical examinations regarding the severity of his right knee disorder.  The Veteran has submitted personal statements and private medical evidence.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Veteran's representative has argued that the VA medical examinations of the Veteran's right knee condition are "stale," pointing out that the Veteran may be competent to identify a worsening of his service-connected right knee disorder, arguing that a remand for a new examination is warranted.  See the Informal Brief of Appellant in Appealed Case dated in January 2011.  In this regard, the VA medical examinations were conducted in March 2006 and February 2007, in other words, the most recent examination occurred almost four years ago.  However, since this examination, the Veteran has not submitted any evidence of further relevant treatment, nor has the Veteran indicated any subsequent increase in the severity or number of manifestations of his right knee disorder.  In fact, neither the Veteran nor his representative has presented any lay or medical evidence of any change in the Veteran's right knee disorder since the February 2007 VA medical examination.  Rather, the Veteran argued specifically with the findings of the March 2006 VA medical examination in his May 2006 notice of disagreement (NOD), and argued in his May 2007 substantive appeal (VA Form 9) that he should be entitled to a separate disability rating for his right knee for arthritis.  As such, none of this evidence indicates that the Veteran's condition has increased in severity since the February 2007 VA medical examination.  Therefore, without evidence that the Veteran's right knee disorder has worsened since the February 2007 VA medical examination, the Board is not required to remand the Veteran's claim for a new VA medical examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Furthermore, the March 2006 and February 2007 VA medical examinations have provided a thorough review of the Veteran's symptoms, included range of motion findings, and the February 2007 VA medical examination explicitly considered the effects of his right knee disorder on his employment and daily life.  Therefore, the VA medical examinations provided have been adequate for rating purposes.  
See 38 C.F.R. § 4.2.  

As such, the VA medical examinations provided have satisfied the obligation of VA to provide medical opinions that are adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The right knee disorder on appeal arises from the claim for an increased rating received by the AOJ in November 2005.  Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claims have has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when his disability has been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, November 2004) until VA makes a final decision on the claim.  See Hart; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - A Rating in Excess of 10 Percent for the Veteran's Right Knee Disorder

In a February 1967 rating decision, the Veteran was granted service connection for severe chondromalacia of the right tibial plateau, secondary to a remote tear of the lateral meniscus, and assigned a 20 percent disability rating under Diagnostic Code 5257 for subluxation or lateral instability.  38 C.F.R. § 4.71a.  A March 1968 rating decision subsequently reduced the Veteran's rating to 10 percent disabling effective June 1, 1968.  In April 2006, the AOJ denied the Veteran's request for an increased rating under Diagnostic Code 5260.  The Veteran currently seeks a rating in excess of 10 percent for his right knee disability.  

The Veteran has specifically argued that his current rating does not adequately consider the complete manifestations of his right knee disability, and that his knee should be provided a separate rating under Diagnostic Code 5257 for instability, as well as under 5003 for degenerative arthritis.  See the Veteran's May 2006 NOD, and May 2007 VA Form 9.  In this regard, the Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  Therefore, the separate manifestations of the Veteran's right knee disability will be addressed through the following analysis.

In this case, the Veteran's right knee disability stems from the post-operative residuals of a torn lateral meniscus.  See the February 1966 medical Board report.  As noted above, he was originally rated under Diagnostic Code 5257 for subluxation and lateral instability.  38 C.F.R. § 4.71a (1967).  

In regards to instability, the March 2006 VA medical examiner indicated that the Veteran's varus and valgus stress tests were stable as were his anterior and posterior drawer tests.  However, the examiner did note that the Veteran had pain with McMurray's maneuver and the patellofemoral grind test, also indicating that his knee did book open widely to varus stress.  Further, the examiner noted that the Veteran indicated experiencing instability with certain movements with sharp shooting pain that causes his knee to give way.  As such, there is some evidence of lateral instability at the time of the March 2006 VA medical examination.  However, the February 2007 VA medical examination, conducted in part in response to the Veteran's criticisms of the March 2006 VA medical examination, indicated that there was no evidence of dislocation or subluxation, nor did the examiner find crepitation, clicking or snapping, grinding, or instability.  There was some subpatellar tenderness, but no meniscus, tendon, bursa, or other knee abnormality.  

As such, there is some evidence of other impairment of the knee over the course of the appeal period, such that consideration of Diagnostic Code 5257 is appropriate.  According to Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2005), pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The VA medical examinations of March 2006 and February 2007 both noted that the Veteran has had episodes of giving way.  The Veteran has argued that the March 2006 VA medical examination did not indicate why his knee gives way.  See the May 2006 NOD.  However, the March 2006 examiner specifically stated that the Veteran had experienced "several recent falls because of sharp pain in his right knee."  The examiner noted that the Veteran wore a neoprene brace concluding, however, that the Veteran's falls were due to the "pain in his right knee," and so was not due to instability.  As noted above, the February 2007 VA medical examination also noted that the Veteran's knee gives way on occasion and that he occasionally uses a cane, but specifically indicated that his giving way was due to pain, and therefore again not due to instability.  Simply put, the indications of positive separate manifestations of the Veteran's right knee simply do not provide evidence of even "slight" lateral instability or subluxation.  Therefore, based on the evidence that any right knee instability does not cause the Veteran's knee to give way and the evidence that his right knee is generally stable, the Board concludes that the credible evidence of record shows the Veteran's right knee disability does not manifest with lateral instability or subluxation such that a compensable rating is not merited under application of Diagnostic Code 5257.  38 C.F.R. § 4.3.

The Board notes that the Veteran has submitted private treatment records dated in February 1995 and November 1996 which show treatment for osteoarthritis of the right knee.  Further, a June 2005 private treatment record from the Summit Medical Group, also indicates that the Veteran is experiencing right knee arthritis.  The diagnosis of arthritis was confirmed by the March 2006 x-ray evidence reviewed by both the March 2006 and February 2007 VA medical examiners, which found minor abnormalities with "mild degenerative changes" present.  As such, the Veteran's right knee should also be considered for traumatic arthritis due to his in-service injury.

Traumatic arthritis (under Diagnostic Code 5010) is rated analogous to degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5010.  Degenerative arthritis is rated under Diagnostic Code 5003.  See 38 C.F.R. § 4.71(a).  Degenerative arthritis, when established by x-ray findings, in turn is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved - which, here, are Diagnostic Code 5260 for flexion and Diagnostic Code 5261 for extension.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.

Concerning this, the evidence of record does not support a higher rating beyond noncompensable under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.7.  The VA medical examination of March 2006 found that the Veteran was experiencing a range of extension and flexion of 0 to 120 degrees, with pain beginning at 110 degrees.  The February 2007 VA medical examination also provided a range of motion test, and specifically found that the Veteran had a range of motion of 0 to 130 degrees, with no additional limitation of motion on repetitive use.  However, pain additionally limited the Veteran's range of motion to 120 degrees of flexion.  As such, although there is some variation in the Veteran's range of motion, there is no evidence of a compensable limitation of flexion to 45 degrees or extension limited to 10 degrees for the right knee.  Thus, under application of the standards of Diagnostic Codes 5260 and 5261, the limitations to the Veteran's extension and flexion provide for a non-compensable rating.

In regards to additional functional loss affecting the Veteran's right knee, the VA medical examination of March 2006 noted that the Veteran's knee occasionally gave way due to pain.  The examiner further noted that the Veteran's right knee pain interferes with his daily activities and puts him at risk of falling.  

In part, the Veteran objected to this test alleging that the examiner failed to ask about the Veteran's right knee strength and stamina, lack of endurance or weakness, and swelling.  See the Veteran's May 2006 NOD.  

To address this issue, the February 2007 VA medical examination provided a thorough review of the additional functional effects of the Veteran's right knee disability.  The examiner noted the Veteran's use of a cane, as well as his ability to stand for more than one but less than three hours, and the Veteran's inability to walk more than a quarter of a mile.  The examiner further noted that the Veteran did not experience flare-ups of inflammation of joint disease in his right knee.  The examiner noted that the Veteran was unemployed, but his right knee had caused moderate limitations to his ability to perform chores, shopping, and traveling.  The examiner also noted that the Veteran's right knee severely limited his ability to exercise, participate in sports and recreation.  Finally, the examiner noted mild effects on the Veteran's ability to bath and dress himself.  

As such, the Board acknowledges that the Veteran's service-connected right knee chondromalacia, right tibial plateau lateral meniscus, post-operative residuals, manifest with pain which causes some functional limitations as well as occasional giving way.  However, none of this evidence shows that the Veteran's pain or other functional limitations of motion of his right knee cause him to experience additional restrictions of the range of motion of the Veteran's right knee, such that a compensable rating would be warranted under Diagnostic Codes 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

However, as noted above, the Veteran has been diagnosed with arthritis in his right knee.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Given that the Veteran's positive diagnosis of arthritis has been confirmed by x-ray evidence, the Veteran is entitled to a 10 percent rating under application of Diagnostic Code 5003, but no more.  38 C.F.R. § 4.71a.  Furthermore, the Board notes that the Veteran's current 10 percent disability rating has been in effect from June 1968, i.e. for more than 20 years, such that his rating is considered a protected rating.  38 C.F.R. § 3.951(b).

In conclusion, the Veteran's right knee is entitled to a rating of 10 percent, but no more, under application of Diagnostic Code 5010.  38 C.F.R. §§ 4.3, 4.71a.  There is no evidence of any diagnosis of anklyosis (Diagnostic Code 5256), or dislocated cartilage (Diagnostic Code 5257), or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263) affecting the Veteran's right knee.  Therefore these Diagnostic Codes are not for application.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Further, the Board notes that the Veteran's service connected right knee disability stems from an in-service lateral meniscectomy.  See the March 2006 VA medical examination.  The meniscus is a disk of fibro-cartilage at the knee joint, and a meniscectomy is a surgery which involves an excision of the meniscus.  See Dorland's Illustrated Medical Dictionary 1151 (31st ed. 2007).  As such, the Veteran's disability also involves removal of cartilage which may considered under Diagnostic Code 5259.  Diagnostic Code 5259 provides for a maximum 10 percent rating for symptomatic knee disability following removal of the semilunar cartilage.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 does not present specific guidance as to the nature of applicable symptoms; however, the Veteran's limitation on the range of motion is already fully considered under the analysis above, nor does Diagnostic Code 5259 allow for a rating in excess of that allowed for the Veteran's arthritis and limitations of the range of motion.  However, the VA Office of General Counsel has interpreted that Diagnostic Code 5259 "requires consideration of [38 C.F.R. §§] 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion."  VAOPGCPREC 9-98 at 5 (Aug. 14, 1998).  Thus, as this code contemplates limitation of motion, for which the Veteran has already been compensated, the Board notes that a separate rating under Diagnostic Code 5259 would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2009); see also Esteban v. Brown, 6 Vet. App. at 261-62.

In conclusion, the Board concludes that the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's service-connected right knee disability.  38 C.F.R. § 4.3.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds the Veteran's symptoms have remained constant throughout the course of the period on appeal, and, as such, a staged rating is not warranted.  


ORDER

A 10 percent disability rating for the Veteran's right knee chondromalacia, right tibial plateau lateral meniscus, post-operative residuals, is denied.  


REMAND

The Board further notes that the Veteran has also raised the issue of TDIU.  Specifically, he has indicated that his right knee disability has caused him to be unable to pursue gainful employment.  See the Veteran's November 2005 claim.

The Board observes that the AOJ has not developed or adjudicated the issue of TDIU.  The United States Court of Appeals for Veterans Claims (Court) recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

With the Veteran's statement that his right knee disability required him to retire and has prevented him from obtaining gainful employment, the Board finds that the Veteran has raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claims being remanded, the proper remedy here is for the Board to also remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.  

The AOJ should send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter for his TDIU claim.  This letter should notify the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate his TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be provided notice that advises him of the disability rating and effective date elements of a claim, keeping in mind that a TDIU claim is a type of claim for a higher disability rating.  

The Veteran should also be provided with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out, which will indicate what steps the Veteran needs to take to pursue his claim for TDIU.

The Board is remanding the claim of TDIU to the AOJ to review the TDIU issue on appeal, to refer this issue to Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

In this regard, a TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The Veteran has been rated at 10 percent for his right knee disability.  As such, the Veteran is clearly rated below 70 percent for the appeal period.  Thus, at no point in time has the Veteran satisfied the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU, for any period currently on appeal.  

If, as here, a Veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Concerning this, as indicated above, there is some evidence of record that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected right knee disability, such that referral of the TDIU claim for extra-schedular consideration should be considered under 38 C.F.R. § 4.16(b).  In addition, the Board concludes that the AOJ should also refer the Veteran's claim to the Director, Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b), as his statement of being forced to retire due to his right knee disability also shows some evidence of "marked interference" with the Veteran's employment.

The Board realizes it cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.

In fact, most recently, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of Compensation and Pension determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").  In the present case, the Director of Compensation and Pension has not yet made this initial determination.

Accordingly, the case is REMANDED for the following action:

1.	As to the issue of TDIU, send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should also advise him concerning the elements of a disability rating and an effective date.

	In addition, send the Veteran a VA Form 21-8940, a Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i. 

2.	After all relevant records and/or responses have been associated with the claims file, the AOJ should should submit the Veteran's claim for TDIU and increased rating on an extraschedular basis to the Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  An extra-schedular rating is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, TDIU on an extraschedular basis merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  Any extra-schedular evaluation must address both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  The Veteran's service-connected disability, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  

3.	To help avoid a further remand, the AOJ must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  The Veteran is noted to have a right to compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.	Following completion of the above development, adjudicate the claims for an extra-schedular rating under 38 C.F.R. § 3.321(b) and for TDIU under 38 C.F.R. § 4.16(b).  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


